 


109 HRES 382 IH: Expressing the sense of the House of Representatives with respect to the enforcement of restraining orders.
U.S. House of Representatives
2005-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 382 
IN THE HOUSE OF REPRESENTATIVES 
 
July 25, 2005 
Mrs. Capps (for herself and Mr. Nadler) submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to the enforcement of restraining orders. 
 
Whereas nearly one-third of American women report being physically or sexually abused by a boyfriend or husband at some point in their lives; 
Whereas intimate partner violence tends to be a pattern, rather than a one-time occurrence; 
Whereas domestic homicide is often the result of continuing abuse; 
Whereas restraining orders are necessary to protect victims of violence from further abuse and decrease the risk of continuing abuse or homicide; 
Whereas nearly half of all victims who obtain restraining orders are abused again; 
Whereas restraining orders exist to protect victims of domestic violence, sexual assault, stalking, and dating violence and include explicit instructions that violation of such orders are cause for arrest; 
Whereas law enforcement officials are directed to use every reasonable means to enforce a restraining order; 
Whereas the Supreme Court’s recent decision in Castle Rock v. Gonzales narrowed individuals' Federal court recourse against police for failing to enforce a restraining order; and 
Whereas this decision highlights the need to better protect victims of domestic violence from violators of restraining orders: Now, therefore, be it 
 
That it is the sense of the House of Representatives that Congress should act and encourage States to act— 
(1)to ensure that restraining orders are uniformly enforced; and 
(2)to protect victims of domestic violence, sexual assault, stalking, and dating violence from perpetrators. 
 
